BOOKER T. SHAW, Chief Judge.
Sadiyyah Wilson (Claimant) appeals from the decision of the Labor and Industrial Relations Commission affirming the Appeals Tribunal’s decision denying her claim for unemployment compensation. The Division of Employment Security (Division) has filed a motion to dismiss Claimant’s appeal because her notice of appeal to this Court is untimely. Claimant has not filed a response to the motion.
In unemployment cases, the notice of appeal from the Commission’s decision is due within twenty days of the Commission’s decision becoming final. Section 288.210, RSMo 2000. The Commission’s decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. Here, the Commission mailed its decision to Claimant on September 27, 2006. Therefore, her notice of appeal was due on October 27, 2006. Sections 288.200.2, 288.210.
The Commission received Claimant’s notice of appeal in an envelope postmarked October 30, 2006, and it is deemed filed on that date. Section 288.240, RSMo 2000. Claimant’s notice of appeal is untimely. The unemployment statutes make *539no provision for late filing of a notice of appeal. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). As a result, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal and our only recourse is to dismiss it. Watkins v. De Van Sealants, Inc., 194 S.W.3d 873, 874 (Mo.App. E.D.2006).
The Division’s motion to dismiss is granted. Claimant’s appeal is dismissed for lack of jurisdiction.
GLENN A. NORTON and PATRICIA L. COHEN, JJ., concur.